                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

BANK OF AMERICA, N.A.,                          )
                                                )
             Plaintiff,                         )
                                                ) Case No. 18-cv-8347
v.                                              ) Judge Sara L. Ellis
                                                )
DR. EMIL M. MAROGIL                             )
ORTHODONTICS PC,                                )
BEC MANAGEMENT, LLC, AND                        )
EMIL M. MAROGIL,                                )
                                                )
              Defendants.                       )

                          MOTION FOR JUDGMENT UPON DEFAULT

       NOW COMES Plaintiff, Bank of America, N.A. (“BANA”), by and through its

undersigned counsel, and for its Motion for Judgment Upon Default against Defendants Dr. Emil

M. Marogil Orthodontics PC (“Borrower”), BEC Management, LLC (“BEC”) and Emil M.

Marogil (“Marogil”) (collectively, the “Defendants”), pursuant to Federal Rule of Civil

Procedure 55(b), states as follows:

       1.      On December 20, 2018, BANA filed its Complaint for breach of contract against

the Defendants. See D.E. 1.

       2.      On February 20, 2019, the Court entered a default against the Defendants. See

D.E. 16.

       3.      The Servicemembers Civil Relief Act does not apply to Borrower and BEC, both

non-natural persons. Upon information and belief, Marogil is not in the military service of the

United States. See Affidavit of Military Service, attached hereto as Exhibit 1.

       4.      Pursuant to their default, the Defendants admit the allegations of the Complaint.

See Fed. R. Civ. P. 8(b)(6).


                                                1
       5.      The Defendants, jointly and severally, are indebted to BANA on its breach of

contract claims in the principal amount of $290,460.44, plus accrued regular interest of

$12,958.61, accrued default interest in the amount of $4,679.64, late charges of $12,210.73, and

$250.00 in other fees, for a total due and owing (as of March 1, 2019) of $320,559.42, plus

accruing regular interest at the rate of $53.98 per diem and default interest at a rate of $40.34 per

diem, plus attorneys’ fees and costs. See Affidavit of Kelly L. Kampenga in Support of

Damages, ¶ 25, attached hereto as Exhibit 2; Affidavit of Natalia R. Griesbach in Support of

Attorneys’ Fees and Costs, attached hereto as Exhibit 3, ¶ 3.

       6.      Pursuant to the Meet and Confer Requirement of this Court, no pre-filing

conference is required, as the Defendants have not answered the Complaint and while an

attorney has filed an appearance on behalf of the Defendants, he has stated to counsel for BANA

that the Defendants will not be filing an Answer or otherwise pleading in response to the

Complaint.

       WHEREFORE, Plaintiff Bank of America, N.A., respectfully requests that the Court

enter an Order granting the motion for monetary judgment in favor of Bank of America, N.A.

and against Dr. Emil M. Marogil Orthodontics PC, BEC Management, LLC and Emil M.

Marogil, jointly and severally, in the amount of $290,460.44, plus accrued regular interest of

$12,958.61, accrued default interest in the amount of $4,679.64, late charges of $12,210.73,

$250.00 in other fees, plus attorneys’ fees and costs through February 27, 2019 of $7,160.50 for

a total judgment (as of March 1, 2019) of $327,719.92, plus accruing regular interest at the rate

of $53.98 per diem and default interest at a rate of $40.34 per diem, plus attorneys’ fees and

costs which continue to accrue, and any other and further relief as this Court deems just and

appropriate.



                                                 2
Dated: March 1, 2019   By: s/Natalia R. Griesbach
                           Natalia R. Griesbach (ARDC # 6278368)
                           Allison E.K. Pietras (ARDC # 6303641)
                           LOWIS & GELLEN, LLP
                           175 W. Jackson Blvd., Ste. 950
                           Chicago, IL 60604
                           Telephone: (312) 364-2500
                           Facsimile: (312) 364-1003
                           Email: ngriesbach@lowis-gellen.com
                           apietras@lowis-gellen.com

                           Attorneys for Plaintiff, Bank of America, N.A.




                              3
